Citation Nr: 0633047	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-42 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial increased evaluation for left knee 
injury with chondromalacia, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from June 1980 to May 
1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for left knee injury 
with chondromalacia and assigned a noncompensable evaluation.  
A notice of disagreement was received in May 2004, a 
statement of the case was issued in a August 2004, and a 
substantive appeal was received in November 2004.  A Board 
hearing was held at the RO in April 2006.  The hearing 
testimony showed that the record was held open for 60 days to 
allow the veteran to submit additional evidence.  38 C.F.R. 
§ 20.709.

The veteran submitted additional evidence after the April 
2006 Board hearing.  In his hearing testimony and a June 2006 
statement, the veteran waived RO consideration of this 
evidence. 

By rating decision in March 2005, the RO increased the left 
knee injury with chondromalacia disability rating to 10 
percent, effective October 24, 2003, the date of the original 
claim.  However, where there is no clearly expressed intent 
to limit the appeal to entitlement to a specified disability 
rating, then RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

Further, the Board notes that the August 2004 statement of 
the case indicated that an increased evaluation for the 
veteran's service-connected tinnitus was also being appealed.  
However, the November 2004 substantive appeal stated that the 
veteran only wished to appeal the issue concerning his left 
knee injury.  Thus, the Board finds that the appeal for 
tinnitus was withdrawn.

Lastly, in his April 2006 hearing testimony, the veteran 
indicated that he also wished to claim service connection for 
right knee disability, to include as secondary to the 
veteran's service-connected left knee disability.  Thus, this 
issue is referred back to the RO for appropriate action.  


FINDING OF FACT

The veteran's service connected left knee injury with 
chondromalacia is manifested by subjective complaints of 
pain, grinding, stiffness, swelling with objective medical 
findings of tenderness, and crepitus, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less; there 
is no limitation of extension, ankylosis, recurrent 
subluxation or lateral instability, or frequent episodes of 
"locking" and effusion into the joint.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for left knee injury with chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5014, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a December 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the December 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2003, which was prior to 
the April 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection in the December 
2003 VCAA letter.  Moreover, the veteran was notified of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal in a March 
2006 letter.  Thus, the Board finds that the requirements of 
Dingess/Hartman have been met. 

Further, since the issue in this case (entitlement to  
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in December 2003), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, a private medical report, VA 
treatment records and a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in January 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected for left knee injury with 
chondromalacia warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The medical evidence of record shows that the veteran was 
afforded a VA examination in January 2005.  The veteran 
complained of ongoing knee pain with increased cracking, 
popping and grinding.  The veteran denied any dislocation or 
recurrent subluxation to the knee.  The veteran reported that 
his mobility and physical activity were limited secondary to 
knee pain.  On examination, the veteran walked with a normal 
gait.  Examination of the left knee revealed no crepitus on 
palpation, there was no swelling noted although there was 
tenderness to palpation of the patella.  The veteran had full 
range of motion of the knee ,with active and passive flexion 
of 0 to 140 degrees with pain noted at 0 to 120 degrees.  
There was no valgus or varus ligamentous laxity; and 
Lachman's, McMurray's and anterior drawer sign tests were 
negative.  The assessment was left knee chondromalacia of the 
patella with degenerative changes on x-ray.  The impression 
on the contemporaneous x-ray was minimal subchondral cyst 
formation with the medial tibial plateau and tiny knee 
effusion.  

VA treatment records from December 2004 to March 2005 were 
reviewed, but they are silent with respect to any treatment 
of the left knee. 

The veteran submitted an April 2006 private treatment report.  
Although unclear, it appears that the veteran subjective 
complained of joint pain, swelling, stiffness and grinding.  
On examination, the doctor found tender points, crepitus, and 
pain at maximum extension.  There is also a notation that is 
extremely unclear, which possibly indicated that the knee was 
comfortable at 85 degrees.  A contemporaneous x-ray of the 
left knee showed mild narrowing of the medial compartment. 

The veteran's service-connected for left knee injury with 
chondromalacia has been rated by the RO under the provisions 
of Diagnostic Code 5014 for osteomalacia, which is rated on 
limitation of motion of the affected parts like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  
Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Turning to the Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5257, ratings are warranted for recurrent 
subluxation or lateral instability of the knee.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  Diagnostic Code 
5260 provides that a rating of 20 percent rating is warranted 
for flexion limited to 30 degrees.  A 20 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 15 degrees.  See 38 C.F.R. 
§  4.71(a), Diagnostic Codes 5256 through 5261. Normal 
extension and flexion of the knee is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  
  
Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board again notes that Diagnostic Code 5259 does not 
provide for a disability rating in excess of 10 percent.  
Therefore, its is not applicable to this analysis.  In 
turning to the Diagnostic Codes applicable to the knees which 
do provide for disability ratings in excess of 10 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not apply in this case because the 
pertinent medical evidence of record has not shown that there 
is ankylosis of the left knee.

The Board finds that the evidence of record also does not 
support a rating under Diagnostic Code 5257 for the veteran's 
right knee disability.  The medical evidence of record 
reveals no evidence of recurrent subluxation or lateral 
instability.  In fact, at the January 2005 VA examination, 
the veteran explicitly denied recurrent subluxation.  
Further, there was no valgus or varus ligamentous laxity and 
the Lachman's, McMurray's and anterior drawer tests were 
negative.  Thus, the Board finds that rating the veteran's 
disability under Diagnostic Code 5257 would not be 
appropriate. 

With regard to Diagnostic Code 5258, there is no competent 
medical evidence of frequent episodes of locking and effusion 
into the joint.  In his hearing testimony, the veteran 
indicated that his knee "locked", but there has been no 
competent medical evidence to support this assertion.  
Further, even though the April 2006 private report indicated 
that the veteran complained of swelling, it does not appear 
to have been found on examination and the January 2005 VA 
examination indicated that there was no swelling.  Thus, 
there is no other medical evidence of record to show that the 
veteran suffers from frequent episodes of swelling.  
Therefore, the Board is unable to find that a 20 percent 
rating is warranted under this Code.  

The Board acknowledges that the veteran has degenerative 
arthritis.  Thus, his disability could be rated higher based 
on limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  However, even considering 
additional functional loss due to pain, there is no evidence 
that flexion is limited to 30 degrees or extension is limited 
to 15 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The January 2005 VA 
examination found range of motion from 0 to 120 degrees with 
pain.  The Board recognizes the private report that appears 
to indicate that the veteran is comfortable at 85 degrees, 
but this still does not show the requisite loss of limitation 
of motion to warrant a higher rating under these Diagnostic 
Codes. 

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

The veteran clearly suffers from left knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable  Diagnostic Code.  The veteran may 
always advance a claim for an increased rating should the 
severity of his left leg injury with chondromalacia increase 
in the future. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


